﻿At the behest of the Government of the Democratic Republic of Madagascar I wish to convey to
Major-General Garba our sincere congratulations on his election to the presidency of the General Assembly at its forty-fourth session. We have long known his merits and qualities and we trust that in the coming months he will continue to place at the service of the international community the devotion he has demonstrated in the defence of African dignity. His predecessor, Mr, Dante Caputo, guided the work of the forty-third session in an outstanding manner. We appreciated his statesmanlike qualities and his courteous efficiency, and we thank him.
Reading the Secretary-General's report on the work of the Organization reinforced our view that no area of international activity is beyond his ken or sphere of legitimate interest. We were particularly struck by the coherence and lucidity of his description of activities aimed at keeping the peace, preventing conflicts, reducing the threat of war and promoting the settlement of disputes. We assure the Secretary-General of the continued co-operation of the Government of Madagascar in that sphere as in others, and convey to him our best wishes for the successful discharge of his mandate.
During this debate the international situation has been analysed thoroughly and in detail, but often in a subjective manner, with events being interpreted from the standpoint of relations between North and South or East and west; it is true that we have not yet been able to rid ourselves of our preconceptions. Granted, there is less recrimination, more openness and a larger number of appeals to common sense and to the need to allay tensions. But at the same time everyone stands ready to defend new positions at a time when the predictable reactions of the cold-war era are no longer a decisive element in the formulation of national policy.
We still seek a world free from day-to-day insecurity, a more democratic world, a world where national selfishness has given way to the common interest, a world unequivocally devoted to the purposes and principles of the Charter. Cynics would say we have been trying to do this without too many results for the past 44 years and that we are condemned to instability, because balance - even the balance we are welcoming today - is always precarious.
But let us begin to build with what we have and with what we are promised. To be sure, nuclear disarmament and general and complete disarmament are far away, on a distant horizon. But it would be crass to disregard the fact that realignment of the mutual interests of the great Powers and the two principal military blocs and a certain flexibility in stated pre-conditions have permitted the dialogue on arms control to resume.
By the summer of 1990 there will be a treaty on a 50 per cent reduction in strategic nuclear weapons, to be followed probably by an agreement on naval nuclear weapons. There has been progress on conventional weapons. Chemical weapons have been the subject of more or less similar proposals by the two super-Powers. Compromise has been reached on verification of underground nuclear tests.. The 1972 Treaty on anti-ballistic missiles is being respected. Finally, to give longer-term perspective to current initiatives, we expect the convening in 1990 of a United Nations conference on the conversion of military industries to civilian use.
The list is not as complete as we might have wished, it omits at least two points. Could it be some remaining yearning for rivalry and confrontation between the great Powers that has suppressed mention of zones of peace and co-operation, including that of the Indian Ocean, and of nuclear-weapon-free zones? What role is to be assigned to the United Nations in the multilateral verification of disarmament agreements? It is good to show that we have been moving in the right direction for several years, but it would be even better to take measures to consolidate the international community's confidence in the United Nations in all spheres of international relations.
when we mention the United Nations we naturally think of the Secretary-General, of the principal organs, and thus the decision-making procedures. But the most important decisions - relating to aggression, the maintenance and restoration of international peace and security, the settlement of disputes, the International Trusteeship System, and arms control and eventual disarmament - are by statute taken by the Security Council.
We want to strengthen the Council's role in the areas of timeliness, effectiveness, credibility and democracy. It is therefore time to review Article 27 of the Charter, in particular its paragraph 3. The veto power, as it is commonly known, has often paralysed the Security Council more than one might have reasonably expected. At a time when the rule of consensus is largely accepted, we should consider either eliminating the clause requiring unanimity among the permanent members or extending it to all members. Coexistence of consensus and the veto is intolerable unless certain members view consensus as the ability to cast a double veto.
After that digression - which was not really a digression at all - we wonder, despite our commitment to detente and co-operation, whether the present improvement in the political climate applies everywhere and whether it can survive the test of time and events. We have been disappointed too often in the past, and our experience with volte-faces, unhealthy obstinacy and bad faith on the part of some of our interlocutors hardly justifies excessive, soothing optimism.
In southern Africa there is talk of a new constitutional order, fundamental change, dialogue and power-sharing by the year 2000. The gradualists ask us to view this supposed turnaround as auguring the coming of democracy to South Africa. But we see only slogans intended to buy time, offset the negative impact of sanctions and maintain segregation and white supremacy in a country that has been distorted by the persistence of the monstrosities known as Bantustans.
We see the problem in two parts: full recognition of black nationalism as the factor that will determine the political, economic and social future of South Africa; and, as a corollary, equal and full enjoyment of political, civil, economic, social and cultural rights by the black majority. Until there is agreement on those two points, and they are translated into reality, everything will remain at the level of good intentions. It is very easy to deny those good intentions by making exceptions of special and emergency situations, and then we can do nothing to put an end to the cycle of cynicism, bitterness, impatience and violence - violent carried out for the sake of freedom, and therefore justified.
In the same region, the plan resulting from Security Council resolution 435 (1978) is being applied as best it can in Namibia. The operation is difficult and complex. The casual arrogance of the South African representatives can upset the African nations and put South Africa's impartiality in doubt. We still have the impression that the elections will be just one more opportunity to use manoeuvres and manipulations to frustrate the true aspirations of the Namibian people. Next month will be decisive. I would simply repeat Comrade Sam Nujoma's reference to "freedom and independence for Namibia in order to permit the advent of peace and, if that is the wish of the minority, national reconciliation". Our position on Western Sahara has not fundamentally changed. Thanks to the joint efforts of the organization of African Unity and the Secretary-General of the United Nations, the situation has evolved, despite some differences of view. The most important thing at this point is to find a political solution, beginning with direct dialogue between the two parties, within the framework of the agreement in principle of 30 August 1988 between the Kingdom of Morocco and the Sahraoui Arab Democratic Republic.
In the Near and the Middle East, in southern and South-East Asia and in Latin America we see particularly disturbing developments. Hardly is a step taken towards a comprehensive and acceptable solution than difficulties appear. They are difficulties inherent in the nature of conflicts and disputes, but they have been put aside for the sake of convenience or because of an excess of optimism. The international community can see here a veritable Penelope's shroud. We are almost powerless as we witness the continuation or the beginning of civil wars, with their train of devastation and refugees and the introduction of distrust, which has become a permanent feature of international relations.
How much longer must we wait for the installation of Governments of national reconciliation in Afghanistan and Cambodia? How do we stand with regard to the independent reunification, without outside interference, of the Korean peninsula? When will a just and lasting peace be established between Iran and Iraq? Why Prolong the suffering of Lebanon and tolerate the total stagnation on the question of the Middle East? Ho, can we alia, the Palestinians, whose national rights are internationally recognized, to continue to be the pawn in shameful dealings that create so much suffering? What is the reason for the lack of Progress in the inter-communal talks in Cyprus? Finally, why must the countries of Central America be constantly frustrated in their search for peace, co-operation and reconciliation through dialogue?
The settlement of regional conflicts is on the agenda of the regular exchanges of view between the two super-Powers, it should be an integral part of the historic renewal in international relations, but so far it has been regarded as a matter of secondary importance. From time to time some results of diplomacy are brought out into the open, but discreet or secret diplomacy requires that the rest be dealt with behind the scenes. But the situations, the claims and the stakes are well known; we all advocate the same principles and we have together defined the framework for a settlement, here at the United Nations. Therefore, we are all involved in a common undertaking, which cannot be the monopoly of any one party. It is true that on several occasions we have asked the major Powers to use their influence, but that cannot be regarded as a transfer of competence to them alone. We are asking for a little more transparency so that, following the principle of shared security, we may exercise our responsibilities in full knowledge of the situation.
My comments apply equally to the economic area. Until there is equal and guaranteed security for all we cannot speak about viable, durable, acceptable or sustainable development. The use from one decade to another o£ various adjectives shows that we are still seeking a development model which takes account of the interests of the whole community. The reports of international institutions would lead one to believe that, at least in its global aspects, the crisis is drawing to an end. Statistics may support the advocates of theoretical interdependence, but the reality is different.
The nature of the complaints of the developing countries has not changed. We continue to suffer from a system that has lasted too long, from structures that are inadequate, if not anachronistic, and from one-sided rules of the game. That is true of the fixing of prices for our products, the need to go through certain channels, the organization of international trade, the monetary and financial system and access to technology. 
We are again speaking of the new international economic order, which means the initiation of global negotiations in the framework of the North-South dialogue to remedy the situation I have described, which has become increasingly intolerable. But the answer is always the same. On the one hand, there is recognition of the need for an interdependent world, the internationalisation of problem-solving and the overlapping nature of the solutions to problems. On the other hand, because of the principle of decentralization Of decision-making, there is insistence that specific points must be discussed within separate institutions and agencies. He hope that the impasse thus created will be ended by the convening in April 1990 of a special session of the General Assembly devoted to international economic co-operation and in particular the revival of economic growth and the development, of the developing countries.
In the mean time, as the North-South dialogue will not, as far as we can see, resume soon, we must organize ourselves better in order to take effective control of the authentic path for our own development, and we must revitalize South-South co-operation. He have sometimes thought it sufficient to criticize ourselves, as if our failure resulted more from our hesitation to take decisive collective action in key areas, such as raw materials, monetary questions and the financing of development.
Ten years ago, at the sixth summit conference of the non-aligned countries, Madagascar suggested the creation of a stabilization fund, a monetary fund and a development fund for the non-aligned countries and other developing countries. The international environment has changed since then, but our objectives are still the same: to achieve co-ordination on problems of international liquidity; to rebalance international trade, introducing equity and justice; to increase export earnings; and to recycle available resources for development purposes. The establishment of those three funds would be a good thing, bat it would be difficult. Vet we believe more than ever before that an integrated approach to development at the level of analysis and at the level of actual operations and functioning remains essential it we wish to rebuild the world economy on a firm basis of solidarity and mutual trust.
These few ideas I have expressed on development and on the reluctance, if not the passivity, of both North and South may appear irrelevant if looked at from the standpoint of the real and immediate problems of international debt.
Let us set aside for the moment the well-known controversy over responsibility for the indebtedness, the negative effects of deflation, the postponing or reduction of the debt, the suitability of cultural adjustment programmes, the timeliness of structural adjustment programmes in the African framework, and the impact of current initiatives on political and socio-economic changes. Above and beyond different approaches to understanding and methodology, the objective is always the same, namely, how to manage the debt reasonably while maintaining sustainable development with a human face under the best possible conditions of complementarity and co-ordination.
Different approaches are suggested to the debtors. Some have proved successful in specific cases and others benefit from rational analysis at the level of programming and action. New solutions may be desirable, but they must come not from polarization of positions but from agreements between debtors and creditors. The search for such agreement may be made easier within certain forums, including the International Conference on Money and Finance for Development, a conference of debtors, the International Conference on debt and the International Conference on Africa's Eternal Indebtedness.
If we recognize that we face a long-term problem which, if not solved, may threaten economic development, the international banking system and even international peace and security, we cannot escape the conclusion that we need to tackle the problem on a multilateral, systematic basis.
There is no panacea, but there is nothing to or event our considering certain proposals, including those of Professor Robert A. Mundell, without committing ourselves to then. For example, would it be a viable proposition to combine the potential of the Bank for International Settlements with an informal agency on the model of the General Agreement on Tariffs and Trade (GATT), to be called "general agreement on debt, adjustment and development policies"?
History shows that the problem of international debt has existed for over 2,000 years. For the developing countries, this problem is a reality to which they awoke wife some distress 10 years ago, because they had not expected to experience again the catastrophe of the 1920s and 1930s. Indebtedness is permanent in nature. Once a debt accrues the level of development of a country is always assessed in terms of its ability to increase its debt. That is the system? it is for debtors and creditors to ensure that it functions in an orderly manner taking into account foreseeable developments in the political, economic and social situation.
Something else that could change our attitude to development is the importance attached in fee last decade to fee environment and the ecosystem as a whole. The public are increasingly aware of the dangers of wastage and exhaustion of resources, pollution and harmful industrial wastes, toxic waste end dumping of such waste, biospheric disruptions, desertification, deforestation, soil erosion and degradation and fee threat of fee extinction of certain vegetable or animal species. For a long time human society, encouraged by the spectacular results of the Industrial Revolution, having accepted the myth of the conquest of new frontiers, believed that production and growth were unlimited. In fact, however, having studied our common heritage, we know its limits. The true danger now is to pursue at all costs a policy of productivity and unbridled competition. It would be irresponsible not to recognize that, in spite of all our efforts, closely interrelated crises persist: crises of development, the environment, energy, debt, population and drugs, that other scourge with disturbing political, social and economic consequences.
It was in this context that the member States of the Organization of African Unity (OAU), at their special summit meeting devoted to economic question and debt, in November 1988, welcomed the conclusions of the World Commission on Environment and Development, which was presided over by Gro Harlem Brundtland. They mentioned in particular the conclusion concerning "sustainable development", which was defined as
"development that responds to the needs of the present without jeopardizing the ability of future generations to meet their own needs". This entire new global strategy is acceptable, but since it deals with various areas we must jointly consider the definition of priorities, rights and responsibilities, the inclusion of that concept in the present system of security and how it fits into the North-South dialogue, the unavoidable changes in methods of production and consumption, national and international commitment, the establishment of a new co-ordination institution and the future of the United Nations Environment Programme.
Before 1992, fee which an international conference on environment and development has been proposed, specific proposals could be put forward and discussed with a view to establishing international co-operation and action in the ecological sphere. As I develop my ideas in this statement I realize that the challenge of development is a difficult one but that it is our duty to accept it and succeed. Each nation or group of nations must strive to find the best means of doing so, conscious of the limitations imposed by the surrounding crisis. We have turned to our traditional partners. We have followed the suggestions of financial and monetary institutions. Now we need new concepts that can help us to emerge as quickly as possible from the present uncertain situation.
On the political level, the United Nations has made a spectacular recovery, helped by its ability to define an appropriate framework for settlement and by renewed confidence in multilateralism. On the conceptual level, there is no reason why the United Nations should not be able to achieve in development what it has achieved in peace-keeping. We agree that there should be an overall reorganization of the United Nations, not only to maintain international peace and security or facilitate the adjustment or settlement of disputes, but also, to use the words of the Charter,
"To achieve international co-operation in solving international problems of an economic, social, cultural or humanitarian character". No gratuitous challenge is being made to the existing system, although there is no unanimity on this point. Prom time to time, however, we need to take a new look at the Charter, particularly Chapters IX and X in the light of our experiences, existing situations and the expected results. It would not be wise to juggle with the role of the Economic and Social Council, with regard to co-operation for development. If one accepts the idea of the collective responsibility of Members and the ability of the United Nations to guarantee world security, one cannot disregard the economic dimension of international security.
We must pursue our argument to its logical conclusion and say that comprehensive security must be taken into account in all spheres of international activity, even though we may be accused of bringing back exclusivism and opportunism in the service of causes which are not necessarily supported by all.
